                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                    8:12CR76

      vs.
                                                                   ORDER
SHANNON GRAVER

                     Defendant.


      The government has filed a Motion to Dismiss [Filing No. 80] the Second

Amended Petition for Offender Under Supervision [Filing No. 54]. For that reason, the

motion is granted.

      IT IS ORDERED:

      1.     The Second Amended Petition for Offender Under Supervision [Filing No.

             54], filed herein, is dismissed, without prejudice.



      Dated this 11th day of June 2019.


                                                 BY THE COURT:



                                                 s/Laurie Smith Camp_____
                                                 Laurie Smith Camp
                                                 Senior United States District Judge
